GENERAL MARITIME CORPORATION 299 Park Avenue, 2nd Floor New York, New York 10171 June 18, 2010 VIA EDGAR AND U.S. MAIL U.S. Securities and Exchange Commission Division of Corporate Finance Mail Stop 3561 treet, NE Washington, D.C. 20549 Attn: Ms. Amanda Ravitz, Branch Chief - Legal Re: General Maritime Corporation Amendment No. 1 to Registration Statement on Form S-4 Filed May 11, 2010 File No. 333-166257 Ladies and Gentlemen: Reference is made to a letter dated May 27, 2010 (the “Comment Letter”) to Mr. John Tavlarios, President of General Maritime Corporation (the “Company”), setting forth the comments of the staff of the Securities and Exchange Commission (the “Staff”), to Amendment No. 1 to Registration Statement on Form S-4, filed by the Company on May 11, 2010 (the “Registration Statement”) and to the Company’s letter to the Staff dated June 8, 2010, setting forth the Company’s responses to the Staff’s comments (the “Initial Response Letter”). This letter supplements the Initial Response Letter based on discussions between the Staff and Kramer Levin Naftalis & Frankel LLP, counsel to the Company, on June 16, 2010.Further to such discussions, this letter attaches revised forms of opinions of Allen & Gledhill LLP, Singapore counsel to the Company, and Conyers Dill & Pearman Limited, Bermuda counsel to the Company, for the Staff’s consideration. For your convenience, the Staff’s comments which pertain to the attached forms of opinions have been restated below in their entirety, with the response to each comment set forth immediately below the comment. The headings and numbered paragraphs in this letter correspond to the headings and numbered paragraphs of the Comment Letter. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Registration Statement. Exhibit 5.3: Opinion of Allen & Gledhill LLP 8. Remove paragraph 2. Counsel may examine such documents as it deems appropriate to render the opinion but may not limit its opinion to certain documents. The opinion will be revised pursuant to the Staff’s comment.Paragraph 2, as revised, will read as follows: “We have examined the documents listed and, where appropriate, defined in the Schedule to this opinion, and such other documents as we may have considered necessary to examine in order that we may render this opinion. We have also relied upon the statements, representations and certificates of officers or other representatives of the Company, public officials and others as to factual matters only. We have not independently verified the facts so relied on. ” The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. 9. Remove assumption paragraph (iv) as these factual matters may be confirmed by counsel. The opinion will be revised pursuant to the Staff’s comment.The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Please delete assumption paragraphs (v), (vi) and (vii) as factual matters may be confirmed by counsel and the other matters seem fundamental to counsel’s opinion. The opinion will be revised pursuant to the Staff’s comment.The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Please revise assumption paragraph (ix) to limit it to future facts, since this present fact can be readily ascertained. The opinion will be revised pursuant to the Staff’s comment.The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Refer to assumption paragraph (x). These facts appear fundamental to the opinion given and it does not seem appropriate to shift this risk. Please delete the assumption or revise. 2 The opinion will be revised to remove assumption paragraph (xii).The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Please remove assumption paragraph (xii). Since it is likely that the Principal Agreements and Notes are not legal, valid, binding and enforceable under the laws of any jurisdiction other than the applicable choice of law jurisdiction, this assumption appears inappropriate. The opinion will be revised pursuant to the Staff’s comment.The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Please explain the need for assumption paragraph (xiv) as these facts appear readily ascertainable. The opinion will be revised to remove assumption paragraph (xiv).The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Refer to paragraph 6. Either remove or explain the need for the phrase “of general application.” It appears that all applicable Singaporean laws should be covered by the opinion. The opinion will be revised to remove the phrase “of general application”.The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Please have counsel refile the opinion as of the date of effectiveness or remove references to “the date hereof” from paragraph 6 and “the date of this opinion” from paragraph 7(iv). The Company has confirmed that Allen & Gledhill LLP will re-file its opinion on the date on which the Company requests that the Commission declare effective the Form S-4, as amended. Please delete the third sentence of paragraph 9. Purchasers of the securities pursuant to this registration statement are entitled to rely upon counsel’s legal opinion. The opinion will be revised pursuant to the Staff’s comment.Paragraph 9, as revised, will read as follows: “9.This opinion is strictly limited to the matters stated herein, and is not to be read as extending by implication to any other matter in connection with any of the Principal Agreements or otherwise including, but without limitation, any other document signed in connection with any of the Principal Agreements.Subject to the foregoing, we hereby consent to the use of this opinion as an exhibit to the Registration Statement and to the use of our name under the caption “Legal Matters” in the prospectus included in the Registration Statement.In giving this consent, we do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the rules and regulations promulgated thereunder.” 3 The proposed revised Exhibit 5.3 is attached hereto as Annex 5.3. Exhibit 5.6: Opinion of Conyers Dill & Pearman Limited Revise assumption (e) so that it refers to future events only The opinion will be revised pursuant to the Staff’s comment.The proposed revised Exhibit 5.6 is attached hereto as Annex 5.6. Refer to the final paragraph on page 2. Remove references to “current law and practice in Bermuda” as the opinion must be given on the date of effectiveness. The opinion will be dated as of the date of effectiveness.Accordingly, the references to “current law and practice in Bermuda” have not been removed from the opinion. Delete the final sentence of the final paragraph on page 2. Counsel may not attempt to limit reliance. The opinion will be revised pursuant to the Staff’s comment.The proposed revised Exhibit 5.6 is attached hereto as Annex 5.6. Thank you for your attention to our filing. Please feel free to contact the undersigned for any additional information. Sincerely, /s/ Jeffrey D. Pribor
